Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Summary of Arguments:
Applicant argues that Ono:
Claim 1: Discloses a pre processing filter which happens before encoding, while in contrast the instant claim recites operations performed during encoding. See Remarks Page 8, Para. 4.
Claim 1: The filtering performed by Ono is not performed on a reconstructed version of a picture portion.  See Remarks Page 9, Para. 1.
Claim 1: The teachings of Ono is applied to an entire image without regards for how an encoder splits the image into portions.  See remarks Page 9, para. 2
Claim 1: the proposed modification of Sato according to Ono changes the principle operation of Sato.  See remarks Page 10, para. 3.
Examiner’s Response:
Examiner contends that:
The portion of Ono which is cited to modify Sato is cited in order to incorporate the feature of a filtering process being selectively bypassed based an encoding time of an image.  While Sato and Ono are using different filtering processes and methods, one of ordinary art would be motivated to incorporate the teachings of a selective filter 
The applicant’s argument is moot in view of the new grounds of rejection. 
The applicant’s argument is moot in view of the new grounds of rejection. 
The portion of Ono which is cited to modify Sato is cited in order to incorporate the feature of a filtering process being selectively bypassed based an encoding time of an image.  While Sato and Ono are using different filtering processes and methods, one of ordinary art would be motivated to incorporate the teachings of a selective filter process based on an encoding time target, as taught by Ono, for controlling the filtering process disclosed by Sato.  The examiner notes that the rejection incorporates only the teachings of selectively controlling a filter during encoder, as taught by Ono, as opposed to incorporating the specific type of filter taught by Ono (i.e. the rejection does not attempt to incorporate the low pass filter taught by Ono into the teachings of Sato).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 14, 16, 21, 22, 24, 26, 27, and 29   is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2013/0170542) in view of Ono et al. (Ono) (US 2015/0131748).
Regarding claims 13 and 26, Sato discloses in a computing device implementing a video encoder or image encoder (FIG. 8), a method comprising:
splitting, by the video encoder or image encoder, a current picture into multiple portions (FIG. 22, [0110], the image is divided into macroblocks);
with the video encoder or image encoder, encoding the multiple portions of the current picture, thereby producing encoded data, wherein the encoding the multiple portions of the current picture includes (FIG. 22, [0110], [0256], the image is divided into macroblocks for H.264 encoding);
for a picture portion, among the multiple portions of the current picture, currently being encoded (FIG. 8, input to adder 103; [0157], portions of an image are filtered), determining whether to apply a second stage of filtering (301) for a multi-stage filtering process (111, 301);
([0072], the deblock filter 111 and the loop filter 301 is applied to a decoded version of the encoded image, [0226], [0188], [0189], an on/off flag is encoded for signaling skipping the adaptive loop filter)
specifying one or more syntax elements that selectively disable application of the second stage of filtering based on the determining ([0226], [0188], [0189], an on/off flag is encoded for signaling skipping the adaptive loop filter);
encoding the picture portion in a bitstream, the bitstream including the specified one or more syntax elements that control application of the second stage of filtering ([0226], [0188], [0189], a bitstream including an on/off flag is encoded for signaling skipping the adaptive loop filter); and
outputting as part of a bitstream, the encoded data, the bitstream including the specified one or more syntax elements that control application of the second stage of filtering ([0226], [0188], [0189], a bitstream including an on/off flag is encoded for signaling skipping the adaptive loop filter and sent to a decoder).
Sato is silent about measuring encoding efficiency of the video encoder or image encoder, the measured encoding efficiency being a processor time or a number of processing cycles of the video encoder or image encoder; and determining whether to apply a second stage of filtering for a multi-stage filtering process based at least in part on encoding efficiency of the video encoder or image encoder.
Ono from the same or similar field of endeavor discloses measuring encoding efficiency of the video encoder or image encoder, the measured encoding efficiency being a processor time of the video encoder or image encoder ([0065]-[0067], the encoding time target is compared to an encoding time average of previously encoded video data); and determining whether to apply a stage of filtering for a multi-stage filtering process based at least in part on encoding efficiency of the video encoder or image encoder ([0062], [0065]-[0067], the encoding time target is compared to an encoding time average of previously encoded video data). While Ono does not disclose a second stage of filtering, it would have been obvious to one of ordinary skill in the art to apply the teachings of Ono to any filtering process for reducing performance loss due to applying a filtering step.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ono into the teachings of Sato so that the reproduction time for rendering an image is not exceeded by the time it takes to encode the image (Ono [0023]).
Regarding claims 14, 16, 22, 24, 27, and 29, Sato discloses the method of claim 13.
Sato is silent about wherein the measured encoding efficiency is the processor time, the processor time having been measured in encoding the picture portion currently being encoded, and wherein the determining is performed by comparing the processor time to a threshold value and determining to disable the second stage of filtering if the processor time exceeds the threshold value; and wherein the measured encoding efficiency is the processor time or the number of processor cycles, the processing time of the number of processing cycles having been measured used in encoding one or more previously encoded picture portions.
Ono from the same or similar field of endeavor discloses the measured encoding efficiency is the processor time, the processor time having been measured in encoding the picture portion currently being encoded, and wherein the determining is performed by comparing the processor time to a threshold value and determining to disable the stage of filtering if the ([0065]-[0067], the encoding time target is compared to an encoding time average to determine encoding efficiency and for controlling a filter; FIG. 8, when the encoding time target is between 100% and 125% of the encoding time average, no filter is used or designated); and wherein the measured encoding efficiency is the processor time or the number of processor cycles, the processing time of the number of processing cycles having been measured used in encoding one or more previously encoded picture portions ([0065]-[0067], the encoding time target is compared to an encoding time average of previously encoded video data). While Ono does not disclose a second stage of filtering, it would have been obvious to one of ordinary skill in the art to apply the teachings of Ono to any filtering process for reducing performance loss due to applying a filtering step.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ono into the teachings of Sato for increasing the encoding efficiency.
 Regarding claim 21, the limitations of claim 21 are rejected in the analysis of claim 13. Sato further discloses one or more nontransitory computer-readable media storing computer-executable instructions which when executed by a computer cause the computer to perform a method ([0271], software).

Claims 15, 23, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2013/0170542) in view of Ono et al. (Ono) (US 2015/0131748), and frurther in view of Pun et al. (Pun) (US 2004/0008787).
Regarding claims 15, 23, and 28, Sato in view of Ono discloses the method of claim 13.

Pun from the same or similar field of endeavor discloses comparing a number of processing cycles to a threshold for enabling or disabling a filter ([0036], a post filtering process is stopped if a bypass mode for the filter is exceeds a threshold). While Pun does not disclose a second stage of filtering, it would have been obvious to one of ordinary skill in the art to apply the teachings of Pun to any filtering process for reducing performance loss due to applying a filtering step.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pun into the teachings of Sato in view of Ono for increasing the processing efficiency of the image.

Claims 17, 25, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2013/0170542) in view of Ono et al. (Ono) (US 2015/0131748), and further in view of Morigami et al. (Morigami) (US 2017/0019668).
Regarding claims 17, 25, and 30, Sato in view of Ono discloses the method of claim 13.
Sato in view of Ono is silent about wherein the second stage of filtering for the multi-stage filtering process comprises sample adaptive offset (SAO) filtering, and wherein a first stage of filtering for the multi-stage filtering process comprises applying a deblocking filter, and wherein the picture portion currently being encoded is a coding tree unit.
 (200), and wherein the picture portion currently being encoded is a coding tree unit ([0060], a SAO filter is used as the loop filter on a coding tree unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Morigami into the teachings of Sato in view of Ono for increasing the encoding efficiency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488